Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brennan, J.), rendered March 18, 2004, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a heariug (Kriendler, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
*567After a lawful stop of the defendant’s vehicle (see People v Ingle, 36 NY2d 413, 414-415 [1975]; People v Edwards, 222 AD2d 603, 604 [1995]), the actions by the arresting officer which led to the discovery of the gun were minimally intrusive (see People v Vasquez, 106 AD2d 327, 329 [1984], affd 66 NY2d 968 [1985], cert denied 475 US 1109 [1986]; see also Matter of William S., 13 AD3d 189 [2004]), reasonable to control the scene (see People v Forbes, 283 AD2d 92, 96 [2001]), and reasonably related in scope and intensity to the circumstances (see People v O’Neal, 248 AD2d 561 [1998]). Accordingly, the Supreme Court properly allowed the gun into evidence.
The defendant’s remaining contention is without merit. H. Miller, J.P., Krausman, Rivera and Dillon, JJ., concur.